FILED
                            NOT FOR PUBLICATION                                 DEC 15 2014

                                                                            MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                           U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


RYAN BUI,                                         No. 13-16502

              Petitioner - Appellant,             D.C. No. 3:11-cv-03167-SI

  v.

ANTHONY HEDGPETH, Warden,                         MEMORANDUM*

              Respondent - Appellee.


                   Appeal from the United States District Court
                      for the Northern District of California
                   Susan Illston, Senior District Judge, Presiding

                          Submitted December 11, 2014**
                             San Francisco, California

Before: O’SCANNLAIN, FISHER, and HURWITZ, Circuit Judges.

       Ryan Bui appeals the district court’s denial of his 28 U.S.C. § 2254 petition for

habeas corpus. We have jurisdiction under 28 U.S.C. § 1291, and affirm.

       1.    The California Court of Appeal reasonably determined that the exclusion


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of Bui’s family and friend from a brief portion of the voir dire proceedings was a “de

minimis” violation of the Sixth Amendment right to a public trial. See United States

v. Rivera, 682 F.3d 1223, 1229 (9th Cir. 2012) (stating that reversal is not required for

“trivial” violations of right to public trial).

       2.     The Court of Appeal’s factual determinations were not unreasonable in

light of the evidence presented in the state court proceedings. 28 U.S.C. § 2254(d)(2).

With respect to Bui’s particular factual arguments:

              a.     The Court of Appeal did not find that the exclusion of Bui’s

spectators was “inadvertent.”

              b.     The Court of Appeal was not required to make a factual finding on

the “relative importance of voir dire generally.” See Taylor v. Maddox, 366 F.3d 992,

1001 (9th Cir. 2004) (holding that a failure to make a factual finding supports a grant

of habeas corpus when that finding “goes to a material factual issue that is central to

petitioner’s claim”).

              c.     The Court of Appeal discussed security concerns in analyzing prior

California case law, but it did not make a specific finding on the issue, and Bui does

not explain how any such finding would be “highly probative and central to” his

claim. Id.

              d.     Whether three or four spectators were excluded from voir dire


                                             2
likewise was neither material nor central to Bui’s claim. Id.

             e.     The Court of Appeal made no finding that other spectators

remained in the courtroom after Bui’s family and friend left; its citation to cases

involving such a finding was not itself a finding.

             f.     The Court of Appeal’s determination that Bui’s family and friend

were prevented from being in the courtroom for forty minutes was reasonable in light

of the evidence before it.

             g.     The Court of Appeal did not improperly suggest that Bui’s family

and friend were not “preexisting spectators,” and this factual determination would not

be “highly probative and central to” his claim. Id.

      AFFIRMED.




                                          3